O’BRIEN, J.
Although the contract of the defendants Sess related to the building of the foundation walls, their liability was sought to be fixed upon either or both of two grounds, namely, that not alone the foundation walls were themselves improperly con-, structed, but that they were placed upon a concrete bottom which was improperly and insecurely laid. The evidence tended to support both of these theories, and particularly the one based upon the faulty construction of the foundation walls, and, unless there were errors in rulings upon evidence or in the requests to charge, the verdict of the jury should not be disturbed.
This brings us to a consideration as to whether any of the numerous exceptions taken were good, and, without attempting to discuss at length all of them, it is necessary that we should briefly consider those which are more important, and upon which most reliance is placed by the appellants for a reversal of the judgment.
Joseph W. Cody, who was testifying for the plaintiff, was asked, “Now suppose you, as a contractor, had had the job of building the cellar wall there,—those cellar walls,—what would have been the first thing to do,—to do in a workmanlike manner?” and the answer received, over objection and exception, was, “To get a good bottom.” When asked as to this, he said, “Yes, by all means; the foundation is the mainstay in the building.” The question was then put, “Would you consider it ordinarily good workmanship to put a cellar wall on the bottom such as there was there?” and, after exception was taken, he replied, “No, sir; I would not.” With regard to these exceptions, it will be noticed that the defendant John Sess said it was not his business to examine the bottom. And, furthermore, that in the examination of Mr. Rutherford the question was asked, “In the building of a cellar wall or foundation wall, what is the first thing, in the ordinary course of construction, to do,—what to ascertain first?” And the answer was, “See it is on the proper foundation, and see it is on the proper soil or rock.” There was no exception taken to this question and answer. Again, in the examination of Michael Tally, *1091questions were asked and answers given without exception as follows: “Q. What is the proper way of filling in ground? How should ground be filled in? A. There is no proper way of filling in ground, but there is a proper way of building foundations. Q. What is the proper way? A. To excavate down to the solid bottom. Q. Were these walls built on a solid bottom? A. Mo, sir; part of them were. Q. And the rest of the wall? A. On filled-in ground.” So, too, in the examination of Mr. O’Connor, the opinion of the witness was admitted in evidence; no exception being taken till after the answer was given. In view of these circumstances, it seems that the questions objected to were not harmful to the defendants.
Another line of exceptions was taken in the testimony of Mr. Rutherford on his recall. He was inspector in the building department of the city, and the question was asked him: “From your knowledge of the way in which a cellar wall should be built, where it has to support a building of the character that was to be put there; and from the observation which you took; the inspection which you made; everything you saw in respect to the absence or presence of binders or headers; the size of the stones; the manner in which the stone was laid, and the quality of the cement, and so on,—would you say that that waE ivas sufficient to sustain a building of the character that was to be erected upon it?” Objection was made that an opinion was called for, which was overruled, and exception taken. -The answer given was, “It was not of sufficient strength.” The next question was, “Why not?” and, after further exception, the witness answered: “Because the cement did not adhere to the stones, and the stones were not properly headed to make a homogeneous mass to support the weight to be sustained. That picture shows it.” The plaintiff’s counsel then said: “I would like you to look at plaintiff’s Exhibit G-, and just briefly explain to the jury what is indicated there.” Objection was made that the picture speaks for itself, but under exception the witness said: “This clearly shows that the foundation wall is crushed, and let the brickwork down. If the brickwork had fallen, the brick would not have laid in that perfect manner.” It appears that the court had previously refused to permit an opinion to be given as to the strength of the building, but in this instance there was reason for admitting such testimony, as it appeared that the Avitness was a building inspector. As said by the respondent, the objection made was not on the ground that the witness was incompetent to give an opinion, but on the ground that opinion evidence was not competent. Here the witness was not only an expert, but he had seen the Avails. Under such circumstances, the testimony was admissible. Porter v. Manufacturing Co., 17 Conn. 249; Clinton v. Howard, 42 Conn. 294; Holcomb v. Holcomb, 95 FT. Y. 316, 321. Concerning the testimony regarding the photograph, if wrongly admitted, it seems harmless, because what was testified to is clearly apparent from the picture itself.
This brings us to the charge, and the most serious exception in the case. The judge had charged:
“If you find, as a matter of fact, that the buildings collapsed by reason of faulty construction, bad workmanship, or material in the walls above the base*1092ment, find for the defendants; for they had nothing whatever to do with that portion of the structure. If, on the other hand, you find that the buildings fell from defects in the material or workmanship in the basement or cellar, and that such were the responsible, direct, and proximate cause of the fall, find a verdict in favor of the plaintiff.”
At the end of the charge the defendants’ counsel asked:
“I ask your honor to charge that the work of the defendant Sess consisted simply of building the cellar walls on the rock foundation in front, and on the concrete prepared by the owner of the buildings in the rear; that he had nothing to do with the concrete. There is no contradiction in that respect at all.”
The court said:
“As between the owner and Sess, the contractor, that is right; but I decline to charge that as applying to the plaintiff.”
The difficulty with the request is its obscurity and lack of precision. In one aspect, it may be regarded as a request to charge what testimony was given, directed to showing that, undér the terms of their contract, no obligation, in the first instance, rested upon the defendant contractors to build the concrete bottom; or, on the other hand, it may be taken as a request to charge, as matter of law, that the defendants had no obligation resting upon them in regard to the concrete bottom, or, as stated in the request, “had nothing to do with it.” It was in this latter sense undoubtedly that the trial judge understood the'request, as shown by his statement in disposing of it, that, “as between the owner and Sess, the contractor, that is right, but I decline to charge that as applying to the plaintiff.”
If the trial judge misapprehended the request, it was the duty of the counsel to clear up the misapprehension by calling the judge’s attention, in definite language, to the mistake, if any, into which he had fallen. A good exception will not lie to a request to charge which is qualified by the court, where the request itself is presented in a form that is blind, obscure, and indefinite, and which, in one aspect of its language, justified the qualification. In this case, the judge could not properly charge, as matter of law, that the defendant contractors “had nothing to do with the concrete bottom,” in the sense that they were relieved from all responsibility from the fact that, under their contract, they were not obliged to lay it; because, if they saw or knew, or the conditions were such that they should have seen or known, that it was insecure and insufficient for the purpose of building thereon the foundation walls, they could not negligently and heedlessly proceed with their work, and escape all responsibility as to third persons. That this was what the trial judge had in mind is evident from the qualifying language used. If what the defendants’ counsel wished was a declaration on the part of the court as to what evidence had been given with respect to the person upon whom the obligation primarily rested of building the concrete foundation, then he should have made the point clear, so as not to mislead the judge; or else, when he saw that the judge misunderstood him, then it was his duty to clear up the mistake. We think the failure to do this—even if the present contention is sound, that what was sought was to have the judge instruct the jury, not upon the law, but upon what the evidence in the case was—deprives the appellants *1093of any benefit by reason of the exception taken. In none of the exceptions, therefore, does there appear reason for reversal; and as to the determination of upon whom the responsibility for the accident rested, and whether the defendants’ work was or was not negligently and improperly done, we think, as did the jury, that the preponderance of evidence is with the plaintiff. The judgment and order accordingly should be affirmed, with costs.
RUMSEY and PATTERSON, JJ., concur.